IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,433



                  EX PARTE GERALD DEWAYNE BUTLER, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 36,300-A IN THE 188TH DISTRICT COURT
                             FROM GREGG COUNTY



         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to life imprisonment. The Sixth Court of Appeals affirmed his conviction.

Butler v. State, 300 S.W.3d 474 (Tex. App.–Texarkana 2009).

         Applicant contends that he attempted to file a petition for discretionary review after obtaining

an extension of time from this Court and that his petition was wrongfully dismissed as untimely

filed.
                                                                                                  2

       After a review of the habeas record, we find that Applicant is entitled to the opportunity to

file an out-of-time petition for discretionary review of the judgment of the Sixth Court of Appeals

in Cause No. 06-08-00194-CR that affirmed his conviction in Case No. 36,300-A from the 188th

Judicial District Court of Gregg County. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App.

2006). Applicant shall file his petition for discretionary review with the Sixth Court of Appeals

within 30 days of the date on which this Court’s mandate issues.



Delivered: October 13, 2010
Do not publish